Citation Nr: 1009926	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-26 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left kidney 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for degenerative joint 
disease of the cervical spine.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a heart disability.

4.  Entitlement to service connection for a skin disability, 
including as secondary to herbicide exposure.

5.  Entitlement to service connection for a disability 
manifested by trembling hands.

6.  Entitlement to an initial compensable rating for left ear 
hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 
1957 and from May 1957 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  A Travel Board hearing was held at 
the RO in August 2009 before the undersigned Acting Veterans 
Law Judge.

The Board observes that, in a November 1973 rating decision, 
the RO denied the Veteran's claim of service connection for a 
left kidney disorder (which it characterized as agenesis of 
the left kidney).  The Veteran did not appeal this decision, 
and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  In 
a May 1996 rating decision, the RO denied the Veteran's 
claims of service connection for degenerative joint disease 
of the cervical spine and for a heart disability.  This 
decision also was not appealed and became final.

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen claims of 
service connection for a left kidney disorder, degenerative 
joint disease of the cervical spine, and for a heart 
disability are as stated on the title page.  Regardless of 
the RO's actions, the Board must make its own determination 
as to whether new and material evidence has been received to 
reopen these claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  In a November 1973 rating decision, the RO denied the 
Veteran's claim of service connection for a left kidney 
disorder (which it characterized as agenesis of the left 
kidney); this decision was not appealed and became final.

2.  The evidence received since the November 1973 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a left 
kidney disorder.

3.  In a May 1996 rating decision, the RO denied the 
Veteran's claims of service connection for degenerative joint 
disease of the cervical spine and for a heart disability; 
this decision was not appealed and became final.

4.  The evidence received since the May 1996 rating decision 
does not relate to unestablished facts necessary to 
substantiate the claims of service connection for 
degenerative joint disease of the cervical spine and for a 
heart disability.

5.  The Veteran's service treatment records show that he 
served in the Republic of Vietnam; thus, his in-service 
herbicide exposure is presumed.

6.  The competent medical evidence does not show that the 
Veteran's current skin disability is attributable to active 
service, including as secondary to herbicide exposure.

7.  The competent medical evidence does not show that the 
Veteran experiences any disability due to trembling hands 
which could be attributed to active service.

8.  The competent medical evidence fails to show that the 
Veteran's left ear hearing loss is compensably disabling.


CONCLUSIONS OF LAW

1.  The November 1973 rating decision, which denied the 
Veteran's service connection claim for a left kidney 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2009).

2.  Evidence received since the November 1973 RO decision in 
support of the claim of service connection for a left kidney 
disorder is not new and material; accordingly, the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  The May 1996 rating decision, which denied the Veteran's 
service connection claims for degenerative joint disease of 
the cervical spine and for a heart disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2009).

4.  Evidence received since the May 1996 RO decision in 
support of the claims of service connection for degenerative 
joint disease of the cervical spine and for a heart 
disability is not new and material; accordingly, these claims 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

5.  A skin disability was not incurred in active service, 
including as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

6.  A disability manifested by trembling hands was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).

7.  The criteria for an initial compensable rating for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, 4.86, Table 
VI, VIA, and Diagnostic Code (DC) 6100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

The Veteran's initial compensable rating claim for left ear 
hearing loss arises from an appeal of the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA with respect to this claim.

With respect to the Veteran's application to reopen his 
previously denied service connection claims for a left kidney 
disorder, degenerative joint disease of the cervical spine, 
and for a heart disability, the Board notes that, in claims 
to reopen, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Here, a VCAA letter was sent to the Veteran in September 2006 
that provided information as to what evidence was required to 
substantiate the claims and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  This letter complied with Kent notice.  Moreover, 
the letter informed the Veteran of what type of information 
and evidence was needed to establish a disability rating and 
effective date.  Accordingly, no further development is 
required with respect to the duty to notify as to these 
issues.  Moreover, complete notice was also accomplished with 
respect to the trembling hands claim in that same September 
2006 communication.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment and personnel records, as well as post-
service reports of VA and private treatment.  The Veteran was 
provided a VA examination in September 2006 to determine the 
current nature and severity of his service-connected left ear 
hearing loss.  The Veteran's statements in support of the 
claims also are of record, including testimony provided at an 
August 2009 Travel Board hearing held before the 
undersigned.  The Board has reviewed such statements 
carefully and concludes that no available outstanding 
evidence has been identified with respect to the claims 
adjudicated in this decision.  The Board also has perused the 
medical records for references to additional treatment 
reports not of record but has found nothing to suggest that 
there is any outstanding evidence with respect to the claims 
adjudicated in this decision.  

Further regarding examinations, VA has no duty to provide an 
examination in previously denied claims absent the submission 
of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  With respect to the trembling hands 
claim, as the competent evidence fails to disclose any 
current disability, no examination is required for that 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, 
based on the normal separation examination and absence of 
skin treatment for many decades following service, and 
considering that the Veteran did not raise a claim until long 
after separation, the overall evidence does not suggest that 
any current disorder may be related to service such as to 
necessitate an examination even under the low threshold of 
McLendon. 

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims adjudicated in 
this decision.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

The Veteran contends that new and material evidence has been 
received that is sufficient to reopen his previously denied 
service connection claims for a left kidney disorder, 
degenerative joint disease of the cervical spine, and for a 
heart disability.

In November 1973, the RO denied the Veteran's claim of 
service connection for a left kidney disorder (which it 
characterized as agenesis of the left kidney).  In May 1996, 
the RO denied the Veteran's claims of service connection for 
degenerative joint disease of the cervical spine and for a 
heart disability.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  The 
Veteran did not initiate an appeal with respect to either of 
these rating decisions; thus, they became final. 

The claims of service connection for a left kidney disorder, 
degenerative joint disease of the cervical spine, and for a 
heart disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The Veteran filed an application to reopen the previously 
denied claims on a VA Form 21-4138 which was date stamped as 
received by the RO on February 13, 2006.  As relevant to this 
appeal, new evidence means existing evidence not submitted 
previously to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2009).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the Veteran's application to reopen a service 
connection claim for a left kidney disorder, the evidence 
before VA at the time of the prior final RO decision in 
November 1973 consisted of the Veteran's service treatment 
records and an August 1973 VA examination report.  The RO 
noted in this decision that an in-service kidney work-up in 
1966 had shown agenesis of the left kidney with a possibility 
of a double collecting system in the right kidney.  VA 
examination in August 1973 had shown congenital absence of 
the left kidney.  Because service connection is prohibited 
for congential defects, the claim was denied.

The newly submitted evidence subsequent to the November 1973 
denial includes additional VA and private treatment records.  
These records show that, on private computerized tomography 
(CT) scan of the Veteran's abdomen and pelvis in October 
2002, there was an atrophic non-functional left kidney.  The 
radiologist noted that there was "a nubbin of tissue in the 
left renal fossa consistent with residual, markedly atrophied 
left kidney."

The Veteran testified at his Travel Board hearing in August 
2009 that he had been treated for left kidney problems during 
active service, including while on active service in Vietnam.  
He also testified that his left kidney disorder had resulted 
in urination problems and prostate infections since service.

With respect to the Veteran's application to reopen a service 
connection claim for a left kidney disorder, the Board notes 
that the evidence which was of record in November 1973 
indicated that he had a congenital left kidney defect.  None 
of the newly submitted evidence shows that the Veteran's left 
kidney disorder is not a congenital defect, or that such 
developmental problem was aggravated by service.  Although 
this evidence is new, in that it has not been submitted 
previously to agency adjudicators, it is cumulative or 
redundant of the evidence at the time of the prior decision 
which showed that the Veteran had a congential left kidney 
defect.  It is noted further that the Veteran's statements, 
express or implied, as to the etiology of the claimed left 
kidney disorder cannot serve as a basis for reopening the 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993).

Thus, the evidence received since the November 1973 rating 
decision denying service connection for a left kidney 
disorder does not relate to an unestablished fact necessary 
to substantiate this claim and does not raise a reasonable 
possibility of substantiating it.  As new and material 
evidence has not been received, the Board finds that the 
previously denied claim of service connection for a left 
kidney disorder is not reopened.

With respect to the Veteran's application to reopen claims of 
service connection for degenerative joint disease of the 
cervical spine and for a heart disability, the evidence 
before VA at the time of the prior final RO decision in May 
1996 consisted of the Veteran's service treatment records and 
post-service VA and private treatment records.  The service 
treatment records showed that the Veteran had been evaluated 
for complaints of shortness of breath and chest pressure 
between February and May 1973; however, as the RO noted, 
cardiovascular examinations and work-up, including blood 
pressure, and echocardiogram (EKG), all were normal.  The 
diagnosis was hiatal hernia with reflux.  The Veteran also 
was treated for a neck sprain in September 1966 while on 
active service; following a course of physical therapy, the 
Veteran was pain-free with persistent slight neck stiffness.  
This neck complaint appears to have been resolved with in-
service treatment.  

The post-service medical evidence of record at the time of 
the last final rating decision showed that although the 
Veteran had not been treated for a heart disability within 
the first post-service year (i.e., by May 1974), he was found 
to have significant ventricular ectopathy in December 1991.  
VA treatment records showed a diagnosis of hypertension 
controlled on medication.  Regarding the neck claim, VA 
examination in March 1996 showed a current diagnosis of 
degenerative joint disease of the cervical spine but no nexus 
to active service.  Thus, the claims were denied.

The newly submitted evidence includes additional VA and 
private treatment records.  These records show that, on 
private magnetic resonance imaging (MRI) scan of the cervical 
spine in July 2003, degenerative changes in the cervical 
spine were noted.  

In a July 2003 letter, Joseph C. Mirabele, M.D., stated that 
he had seen the Veteran for complaints of "some tiredness 
and fatigue and weakness that he has noticed over the past 
year or so."  The Veteran reported that he had experienced 
some difficulty in lifting an engine block at his job as an 
engine and auto mechanic.  He denied any weakness with fine 
movements of the hands but reported some difficulty if he was 
climbing.  Regular walking "seems to be okay."  The Veteran 
also denied any abnormal movements.  The Veteran's history 
included that he had only one kidney.  Physical examination 
showed no evidence of any weakness in any of the extremities.  
Sensory examination was intact.  Neck movements were "quite 
full.  He might have a little discomfort, but that is really 
about it."  The Veteran's cervical spine MRI was reviewed 
and showed no evidence of any cord compression and nothing in 
Dr. Mirabele's opinion which would account for the Veteran's 
reported symptomatology.  

A private chest x-ray in February 2004 showed a normal heart 
size.

A private exercise tolerance test in November 2008 showed a 
baseline EKG which was within normal limits.  The Veteran's 
peak heart rate was 130.  He achieved 7.0 METs.  The findings 
included chest pain.  A private EKG in November 2008 showed 
no significant atherosclerotic disease.

The Veteran testified at his Travel Board hearing in August 
2009 that he had been placed in a prisoner of war (POW) camp 
simulation for 3 weeks during active service and had injured 
his cervical spine as a result of this POW camp simulation.  
He testified that he currently experienced pain in his 
shoulders and neck as a result of his in-service cervical 
spine injury.  He also testified that his heart regularly 
went in to atrial fibrillation during active service but, 
because he wanted to maintain his flight status, he did 
nothing about this problem during active service.

With respect to the Veteran's application to reopen claims of 
service connection for degenerative joint disease of the 
cervical spine and for a heart disability, the Board notes 
that the evidence which was of record in May 1996 showed 
that, although the Veteran had been diagnosed as having 
degenerative joint disease of the cervical spine and a heart 
disability since active service, neither of these 
disabilities was related to active service.  The newly 
submitted evidence shows continuing treatment for both 
degenerative joint disease of the cervical spine and for a 
heart disability.  None of the newly submitted evidence 
indicates, however, that either of these disabilities could 
be attributed to active service.  Although this evidence is 
new, in that it has not been submitted previously to agency 
adjudicators, it is cumulative or redundant of the evidence 
at the time of the prior decision which showed that the 
Veteran's current degenerative joint disease of the cervical 
spine and heart disability were not related to active 
service.  It is further noted that the Veteran's statements, 
express or implied, as to the etiology of the claimed 
disabilities cannot serve as a basis for reopening the 
claims.  Moray v. Brown, 5 Vet. App. 211 (1993)

Thus, the evidence received since the May 1996 rating 
decision denying service connection for degenerative joint 
disease of the cervical spine and for a heart disability does 
not relate to unestablished facts necessary to substantiate 
these claims and does not raise a reasonable possibility of 
substantiating either of them.  Because new and material 
evidence has not been received, the Board finds that the 
previously denied claims of service connection for 
degenerative joint disease of the cervical spine and for a 
heart disability may not be reopened.  

Service Connection

The Veteran contends that he incurred a skin disability 
during active service, including as due to in-service 
herbicide exposure.  He also contends that he incurred a 
disability manifested by trembling hands during active 
service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  With the exception 
of chloracne or other acneform disease consistent with 
chloracne, a skin disability not among the diseases listed in 
§ 3.309 for which presumptive service connection is available 
based on in-service herbicide exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for a skin 
disability, including as secondary to herbicide exposure.  
The Veteran's service treatment records show that he was 
hospitalized at Cam Ranh Bay, Vietnam, in May 1969 for 
treatment of low back pain.  Other in-service treatment 
records show he was in Vietnam around this time.  Given the 
foregoing, the Board finds that the circumstances of the 
Veteran's active service included in-country duty in Vietnam.  

Because the Veteran had in-country duty in Vietnam, his 
active service meets the regulatory definition of Vietnam 
service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by 
the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 
1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) 
(upholding as permissible VA's regulatory interpretation of 
"service in Vietnam" as requiring in-country duty or 
visitation in Vietnam).  Because the Veteran had active 
service in Vietnam, his in-service herbicide exposure is 
presumed.  See 38 C.F.R. §§ 3.307, 3.309.   

Although the Veteran's in-service herbicide exposure is 
presumed based on his active service in Vietnam, his 
diagnosed skin disability is not among the diseases for which 
service connection is available on a presumptive basis due to 
in-service herbicide exposure.  Instead, the Board notes 
that, with respect to skin disabilities, only chloracne or 
other acneform disease consistent with chloracne is among the 
diseases for which presumptive service connection is 
available.  Id.  The Veteran's service treatment records do 
not show that he was treated for chloracne or other acneform 
disease consistent with chloracne; instead, he was treated 
for skin rashes on several occasions and for a rash on his 
scrotum.  All of these complaints appear to have been 
resolved with in-service treatment as he was normally 
clinically at his separation physical examination.  No post-
service evidence demonstrates the presence of chloracne or 
other acneform disease consistent therewith.  Thus, the Board 
finds that service connection for a skin disability is not 
warranted on a presumptive service connection basis.

The Veteran also is not entitled to service connection for a 
skin disability on a direct service connection basis.  The 
post-service medical evidence shows that the Veteran has been 
treated for a variety of skin conditions (variously diagnosed 
as eczema, dermatitis, and tinea corpora) following his 
service separation.  It appears that the Veteran first was 
treated post-service for a skin disability in April 1995, or 
almost 22 years after his service separation in May 1973.  
The Board notes in this regard that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).   

Regarding continuity of symptomatology, it is acknowledged 
that the Veteran is competent to report observable symptoms 
such as a skin rash.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, ultimately is competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  To 
the extent that the Veteran is claiming continuous skin 
symptomatology since active service, he is not found to be 
credible.  Indeed, his discharge examination was normal 
clinically and he did not raise a claim for a skin disability 
or a disability manifested by trembling hands until February 
2006, or approximately 33 years after his service separation.  
Had he been experiencing continuous skin symptoms since 
active service, it is reasonable to expect that he would have 
made claims many years earlier.  

For the foregoing reasons, then, continuity of symptomatology 
has not been established either by the clinical record or by 
the Veteran's own statements.  Moreover, no competent medical 
evidence links the Veteran's current skin disability to 
active service, including as based on herbicide exposure.  
Thus, there is no basis for a grant of direct service 
connection for a skin disability. 

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
disability manifested by trembling hands.  The Veteran's 
service treatment records do not show that he was treated for 
any disability manifested by trembling hands during active 
service.  The only relevant notation in the Veteran's 
voluminous post-service VA and private treatment records 
concerning a disability manifested by trembling hands 
occurred when Dr. Mirabele noted in his July 2003 letter that 
the Veteran "might have a little tremor in his upper 
extremities, but nothing like fasciculations or anything like 
that."  Dr. Mirabele also noted that the Veteran "might 
have a little numbness in the hands once in awhile, but this 
is rare [and] not really noticeable."  There is no other 
indication in the contemporaneous medical evidence that the 
Veteran experiences any current chronic disability due to 
trembling hands which could be attributed to active service.  
Thus, only occasional symptoms, without any underlying 
disability, have been shown.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current disability 
manifested by trembling hands which could be attributed to 
active service, the Board finds that service connection for a 
disability manifested by trembling hands also is not 
warranted.

The Veteran may believe that his current skin disability and 
his claimed trembling hands are due to active service.  He 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation, however.  As such, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Indeed, the question of etiology here involves complex 
medical issues that the Veteran, as a layperson, is not 
competent to address.  Jandreau, 492 F.3d 1372 (Fed. Cir. 
2007).

Increased Rating for Left Ear Hearing Loss

The Veteran finally contends that his service-connected left 
ear hearing loss is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected left ear hearing loss 
currently is evaluated as zero percent disabling (non-
compensable) under 38 C.F.R. §§ 4.85, 4.86, Table VI, VIA, 
and DC 6100.  See 38 C.F.R. §§ 4.85, 4.86, Table VI, VIA, and 
DC 6100 (2009).

DC 6100 sets out the criteria for evaluating hearing 
impairment using puretone threshold averages and speech 
discrimination scores.  Numeric designations are assigned 
based upon a mechanical use of tables found in 38 C.F.R. 
§ 4.85; there is no room for subjective interpretation.  
Under Table VI, a Roman numeral designation (I through XI) 
for hearing impairment is found based on a combination of the 
percent of speech discrimination scores and the puretone 
threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be 
used, which assigns a Roman numeral designation solely on the 
puretone threshold average, when the examiner certifies that 
use of the speech discrimination test is not appropriate 
because of language difficulties, inconsistent speech 
discrimination scores, etc.  38 C.F.R. § 4.85(c).  The 
puretone threshold average is the sum of the puretone 
threshold at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85(d).  The Roman numeral designations 
determined using Table VI or Table VIA are combined using 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  See 38 C.F.R. § 4.85 (2009).

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
Veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 
38 C.F.R. § 4.86 (2009).

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for an initial compensable rating 
for left ear hearing loss.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The competent medical evidence shows that, on VA 
audio examination in September 2006, the Veteran reported 
gradual onset of bilateral hearing loss during active 
service.  The VA examiner reviewed the Veteran's claims file, 
including his service treatment records.  This examiner noted 
that the service treatment records showed that the Veteran 
had normal hearing in his right ear and mild hearing loss in 
his left ear in February 1966.  He also had normal hearing in 
his right ear and mild hearing loss at 3000 Hertz (Hz), 
4000 Hz, and 6000 Hz in the left ear in June 1968.  In 
February 1973, the Veteran had normal right ear hearing and 
moderate hearing loss at 3000 Hz, moderately severe hearing 
loss at 4000 Hz, and mild hearing loss at 6000 Hz in the left 
ear.  The Veteran's September 2006 pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
65
85
90
LEFT
30
25
85
85
90

The Veteran's puretone average was 68 in the right ear and 
71 in the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 
88 percent in the left ear.  Otoscopy showed clear external 
auditory canals and visible tympanic membranes bilaterally.  
The VA examiner opined that only the Veteran's left ear 
hearing loss was incurred during active service and likely 
was caused by or related to in-service noise exposure.  

The Veteran was provided with new hearing aids on VA 
outpatient treatment in February 2007. He testified at his 
August 2009 Travel Board hearing that there had been no 
change in his hearing acuity since his September 2006 VA 
examination.

The Board finds that the Veteran's VA examination results in 
September 2006 result in the assignment of a Roman numeral of 
"III" for the service-connected left ear hearing loss.  
Because service connection is not in effect for hearing loss 
in the right ear, that ear is assigned a Roman numeral of 
"I."  See 38 C.F.R. § 4.85(f).  This equates to a zero 
percent rating under the rating criteria for left ear hearing 
loss.  See 38 C.F.R. § 4.85, 4.86, Table VI, VIA, and 
DC 6100.  Thus, the Board finds that criteria for an initial 
compensable rating for left ear hearing loss have not been 
met.  Id.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of 
extraschedular ratings for his service-connected left ear 
hearing loss.  38 C.F.R. § 3.321 (2009); Barringer v. Peake, 
22 Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 115-116. When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the 
Veteran's service-connected left ear hearing loss is not 
inadequate in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology 
of the Veteran's service-connected left ear hearing loss.  
The evidence indicates that the Veteran quit working in March 
2005 due to knee and hip problems, as his former employer 
reported to VA in October 2007.  The Veteran did not 
indicate, and the medical evidence does not show, that he was 
hospitalized frequently for his service-connected left ear 
hearing loss.  In light of the above, the Board finds that 
the criteria for submission for assignment of extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) have not been 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


						(CONTINUED ON NEXT PAGE)





ORDER

As new and material evidence has not been received, the 
application to reopen the previously denied claim of service 
connection for a left kidney disorder is denied.

As new and material evidence has not been received, the 
application to reopen the previously denied claim of service 
connection for degenerative joint disease of the cervical 
spine is denied.

As new and material evidence has not been received, the 
application to reopen the previously denied claim of service 
connection for a heart disability is denied.

Entitlement to service connection for a skin disability, 
including as due to herbicide exposure, is denied.

Entitlement to service connection for a disability manifested 
by trembling hands is denied.

Entitlement to an initial compensable rating for left ear 
hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


